—In an action to foreclose a mortgage, the defendants William Murphy, Jr., and Julie C. Murphy appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Catterson, J.), dated December 19, 2002, as denied that branch of their motion which was to vacate a judgment of foreclosure and sale entered upon their failure to appear or answer, and (2) from an order of the same court dated November 13, 2002, which denied their motion to fix an undertaking at only the sum of $1,000 per month for use and occupancy of the subject premises during the pendency of the appeal and required them, in addition to paying the sum of $1,000 per month for use and occupancy during the pendency of the appeal, to post an undertaking in the sum of $108,500 and to pay the sum of $7,000 for past use and occupancy.
Ordered that the order dated December 19, 2002, is affirmed insofar as appealed from; and it is further,
Ordered that the order dated November 13, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Vacatur of a default judgment requires the moving defendant to establish both a reasonable excuse for the default and a meritorious defense to the action (see CPLR 5015; Liberty Sav. Bank, FSB v Knab, 281 AD2d 602 [2001]; Citicorp Mtge. v Rodelli, 249 AD2d 736 [1998]). Here, the appellants failed to make such a showing.
The undertaking fixed by the court was reasonable under the circumstances of this case (see CPLR 5519 [a] [6]).
The appellants’ remaining contentions are without merit. Krausman, J.P., Schmidt, Mastro and Rivera, JJ., concur.